Order entered August 15, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00479-CV

                        SHARLET O. MITCHELL, ET AL., Appellants

                                                 V.

                    NUGGEHALI NEIL SATYU, M.D., ET AL., Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-03855-D

                                             ORDER

        Before the Court is appellee Nuggehali Satyu, M.D.’s August 13, 2014 unopposed motion

for an extension of time to file a brief. We GRANT appellee’s motion. Appellee Nuggehali Satyu,

M.D. shall file his brief on or before September 8, 2014. We caution appellee that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                        /s/    ADA BROWN
                                                               JUSTICE